Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 09/06/2022. 
Claims 1-4 are currently pending.
The IDS statement filed 08/16/2022 has been considered.  An initialed copy accompanies this action.
Response to Amendment
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  The amendment clearly sets forth the weight ratio range of silica is with respect to the entire latent heat storage composition. 
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 9,598,622) is withdrawn in view of the above amendment.  However, the current rejection also utilizes a new reference, Sawafta et al. (US 2014/0339460), in addition to the Formato et al. under a new ground(s) of rejection which renders obvious instant claims 1-4.  See the new 103 rejection over Formato et al. in view of Sawafta et al., below.
The remaining claim objections & rejections are moot in view of the claim’s cancelation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 9,598,622) in view of Sawafta et al. (US 2014/0339460).
As to claim 1, Formato et al. teach a latent heat storage composition (gelling phase-change material) consisting of a phase change material and a gelling agent (abstract).  It is clear from the reference’s working examples containing merely the phase change material and the gelling agent that the composition “consists of” these components.  An exemplary phase change material are fatty acid esters, notably “methyl esters, which may include lauric acid methyl ester (i.e., methyl laurate), myristic acid methyl ester (i.e., methyl myristate), and mixtures thereof” (col. 13 lines 1-5) indicating a mixture of methyl laurate and methyl myristate as an express teaching of the reference.  An exemplary gelling agent is fumed silica as an inorganic gelling agent (col. 13 lines 12-18) indicating fumed silica as an express teaching of the reference.  Formato et al. further teach a preferable amount of the gelling agent is up to about 10% by weight of the gel/composition (col. 14 lines 21-26), which, in combination with the teaching that the gelling agent is fumed silica, overlaps the claimed range of fumed silica of 5-15 wt.%.  
The Office notes Formato et al.’s working examples are drawn to blends of alkanes as the phase change material and a SEBS copolymer as the gelling agent, that may raise an issue or argument that some “picking and choosing” may be required the arrive at the presently claimed invention of an at-once combination of (and composition consisting of) two phase change materials each containing a fatty acid or ester thereof and fumed silica in an amount overlapping the claimed range.  Nevertheless, Formato et al. teach compositions consisting of phase change material(s) and a gelling agent where the express teachings of the reference include providing a blend of fatty acid esters as a preferable phase change material(s) as well as include providing fumed silica as a preferable gelling agent in an amount overlapping the claimed range.  Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to pick and choose a composition consisting of a mixture of two phase change materials and fumed silica because the reference is directed to gel compositions containing such ingredients.  
Formato et al. fail to teach the first and second phase change materials comprise butyl stearate and butyl laurate, respectively. 
However, Sawafta et al. teach a latent heat storage material comprising a phase change material (abstract and para. 0017) where the phase change material comprises an alkyl ester of a fatty acid, non-limiting examples of the esters include methyl laurate, methyl myristate, and methyl stearate, and that the corresponding butyl esters of these species may be used (para. 0029).  In other words, Sawafta et al. teach butyl stearate and butyl laurate as suitable alternative phase change materials to methyl esters such as methyl laurate and methyl myristate.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide butyl stearate and butyl laurate in place of Formato et al.’s methyl myristate and methyl laurate or methyl esters in general with a reasonable expectation of success since Sawafta et al. teach these are all alternative fatty acid esters suitable as phase change materials.
The combination of references fail to explicitly teach the weight ratio of the first phase change material (the butyl stearate) in the mixture is from 30-70 wt.% and the latent heat of the mixture is greater than that of butyl stearate and butyl laurate.  However, one of ordinary skill in the art would recognize the cited phase change materials among both references are solid-liquid phase change materials.  Butyl stearate has a melting point of about 27°C and butyl laurate has a melting point of about -7°C.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary/modify the ratio of butyl stearate in the blend of the phase change materials in order to affect and tailor the phase change material’s and resultant gel’s melting point(s).  Furthermore, upon provision of a mixture of butyl stearate and butyl laurate as taught by the combination of references, it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the latent heat of the mixture being greater than each of that of butyl stearate and butyl laurate within the claimed range because the fact that applicant has recognized another advantage or latent property which would flow naturally from following the suggestion of the prior art (e.g., the discovery of a preexisting eutectic or other latent property within a mixture of butyl stearate and butyl laurate) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP 2112.
As to the claimed limitation the mixture and composition each have a melting point where a difference of the two is from 0.01-0.5°C (in other words, that there is a merely small difference in temperature between the mixture of fatty acid/esters, e.g., butyl stearate and butyl laurate, and the mixture of the same fatty acid/esters and fumed silica), the fact that applicant has recognized another advantage or latent property which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to claims 2-4, although the reference fails to explicitly articulate such, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the composition has a viscosity of 10-200 cp (construed as centipoise) at a temperature higher than a melting point of the mixture, the fumed silica comprises an agglomerate formed through connection of primary particles, the agglomerate has a three-dimensional branch structure, and the mixture of phase change materials both surrounds the agglomerate and is trapped in the three-dimensional branch structure.  Fumed silica is inherently a branched, chainlike, three-dimensional agglomerate formed of fused primary particles of silica.  The three dimensional structure of fumed silica affords it viscosity-increasing thixotropic behavior and it serves as a universal thickening agent.  A combination of fumed silica and phase change material mixture as taught by the references would be expected to contain the phase change material mixture both around and within the agglomerate/branch structure, especially since the composition forms a gel upon blending the phase change material with the fumed silica as a gelling agent and the phase change materials are solid-liquid phase change materials that would flow into the pores of the fumed silica upon becoming a liquid.  The phase change materials are solid-liquid phase change materials, i.e., the mixture and composition each have melting points, and contains fumed silica as a gelling agent, as described above.  Viscosity is a function of temperature (viscosity of a liquid decreases as temperature increases), and accordingly it would flow naturally that the fatty acid/ester contains a viscosity within the range of 10-200 centipoise at some temperature higher than a melting point of the phase change material mixture, especially since the references teach the same preferred mixtures of phase change materials as disclosed in the present application’s specification (butyl stearate and butyl laurate; methyl laurate and methyl myristate).  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-4 under 35 U.S.C. 103 over Formato et al. (US 9,598,622) have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Applicant argues the latent heat storage composition set forth in amended claim 1 is not disclosed or suggested by the references relied upon in the Office Action.   Formato et al., alone, was cited in the prior Non-Final Office action to reject claims 1-4.  However, the current rejection also utilizes a new reference, Sawafta et al. (US 2014/0339460), in addition to the Formato et al. under a new ground(s) of rejection which meets the claim limitations as amended renders obvious instant claims 1-4.  See the new 103 rejection over Formato et al. in view of Sawafta et al., above.
Sawafta et al. teach butyl stearate and butyl laurate as suitable alternative phase change materials to methyl esters such as methyl laurate and methyl myristate (para. 0029), and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide butyl stearate and butyl laurate in place of Formato et al.’s methyl myristate and methyl laurate (or methyl esters in general) (col. 13 lines 1-5) with a reasonable expectation of success since Sawafta et al. teach these are all alternative fatty acid esters suitable as phase change materials.
	Furthermore, upon provision of a mixture of butyl stearate and butyl laurate as taught by the combination of references, it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed limitation of the latent heat of the mixture being greater than each of that of butyl stearate and butyl laurate within the claimed range because the fact that applicant has recognized another advantage or latent property which would flow naturally from following the suggestion of the prior art (e.g., the discovery of a preexisting eutectic or other latent property within a mixture of butyl stearate and butyl laurate) cannot be the basis for patentability when the differences would otherwise be obvious.  Similarly, Formato et al. also teach fumed silica as an exemplary gelling agent (col. 13 lines 12-18) indicating fumed silica as an express teaching of the reference.  Although the reference fails to explicitly articulate or recognize such, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed limitation the mixture and composition each have a melting point where a difference of the two is from 0.01-0.5°C (in other words, that there is a merely small difference in temperature between the mixture of fatty acid/esters, e.g., butyl stearate and butyl laurate, and the mixture of the same fatty acid/esters with fumed silica) would be necessarily present and/or flow naturally from the teachings of the reference(s).  The fact that applicant has recognized another advantage or latent property which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  "[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention." Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  See also MPEP 2112.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure and/or the prior art references relied upon above: 
Liston et al. ("Binary mixtures of fatty acid methyl esters as phase change materials for low temperature applications," Applied Thermal Engineering, 96, 2016, 501-507) is a cited reference of interest that teach fatty acid esters, in the phase change material and latent heat storage material arts, are known to exhibit eutectic compositions depending on the composition of the mixture of the phase change materials (abstract). 
Fumed silica - Wikipedia (Snapshot taken 05/22/2017 by The Wayback Machine https://web.archive.org) is a cited reference of interest that teach fumed silica is a branched, chainlike, three-dimensional agglomerate formed of fused primary particles of silica.  The three dimensional structure of fumed silica affords it viscosity-increasing thixotropic behavior and it serves as a universal thickening agent.  See the Introduction, Production, and Application sections.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 13, 2022